Title: To James Madison from Samuel Kercheval, 7 February 1810
From: Kercheval, Samuel
To: Madison, James


SirStephensburg Fredk. Cy Va. Feby 7th. 1810
I have taken the liberty of encloseing to your care, a subscription for the purpose of raising money to enable the Trustees at this place to proceed with the buildings already began.
I am aware Sir, that you are probably too frequently applied to on subjects of this nature, and that such multitudes of applications are disagreeable and even irksome to you. I however flatter my self, that you will pardon the trouble this may give you; when I assure you, that nothing but my ardent wish for the success of the institution could induce me to take the liberty of applying to you on a subject of this kind.
If you should deem it proper to patronize the institution, any contributions from either yourself or your friends, will be gratefully received by the Trustees. I have the honor to be Sir Your Most Obt. Sert.
Saml KerchevalSecy to the Trustees
